    Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 1 of 6 PageID #:266




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  IN RE: TIKTOK, INC.,                            )
  CONSUMER PRIVACY                                )
                                                  )   MDL No. 2948
  LITIGATION
                                                  )
                                                  )   Master Docket No. 20 C 4699
                                                  )
                                                  )   Judge John Z. Lee
                                                  )
                                                  )   Magistrate Judge Sunil R. Harjani
                                                  )
                                                  )


APPLICATION OF JAMES B. ZOURAS IN SUPPORT OF (1) HIS APPOINTMENT TO
       THE STEERING COMMITTEE AND (2) THE APPOINTMENT OF
   KATRINA CARROLL AND JONATHAN JAGHER AS CO-LEAD COUNSEL

       In accordance with Case Management Order No. 2, James B. Zouras of Stephan Zouras,

LLP submits this application and respectfully requests appointment to the Steering Committee.

Additionally, Stephan Zouras, LLP hereby nominates Katrina Carroll of Carlson Lynch LLP and

Jonathan Jagher of Freed Kanner London & Millen LLC as Co-Lead Counsel to prosecute this

class action. In support of this Nomination, Stephan Zouras, LLP states as follows:

       I.              James B. Zouras Has Unparalleled BIPA Experience and Is Highly
                       Qualified to Serve on the Steering Committee

       James B. Zouras of Stephan Zouras, LLP – along with attorneys at his firm – has been a

leader in the investigation and development of claims under BIPA from the earliest suits brought

under the law. Mr. Zouras has secured key victories at both the trial and appellate levels that have

changed the landscape for BIPA plaintiffs across Illinois, and his track record for producing

exceptional settlements for his clients is unmatched. With his proven experience, which is both

broad and deep, Mr. Zouras has a demonstrated ability to help achieve the best result for the class


                                                                                                  1
     Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 2 of 6 PageID #:267




here by serving on the steering committee. Indeed, Mr. Zouras and his firm are one of, if not, the

leading experts in the nation on the legal and factual issues presented by BIPA, and their ability to

represent the interests of the class is unmatched.

        In addition to a long history of achieving meaningful results for class action plaintiffs, Mr.

Zouras has a well-documented track record in achieving favorable development of the law under

BIPA, securing numerous groundbreaking decisions and settlements for BIPA plaintiffs,

coordinating with other members of the plaintiffs’ bar in pending BIPA litigation, tracking BIPA

litigation generally, and dedicating substantial resources to protect this important law against

legislative attack.

        Courts have appointed Mr. Zouras and his firm as lead or co-lead counsel in hundreds of

complex class and collective actions, resulting in a collective recovery, by both jury verdict and

settlement, of over $150 million for hundreds of thousands of individuals nationwide.

        Mr. Zouras has an unsurpassed track record in investigating and litigating BIPA claims.

Both he and his firm are pioneers in BIPA litigation, having filed one of the first class actions in

the employment context in 2017. Since then, Mr. Zouras and his firm have been deeply involved

in virtually every legal issue presented in BIPA, almost all of which were issues of first impression,

and continue to aggressively advocate on behalf of hundreds of thousands of class members in

both the consumer and employment context.

        Aside from his courtroom victories, Mr. Zouras’ zealous advocacy for his clients has

resulted in outstanding classwide settlements which, in almost every case, not only provide

substantial monetary relief, but also a settlement structure that distributes funds via direct checks

to the class without a claims structure—a highly equitable model that rejects reversion. As attested

in detail in his attached declaration, Mr. Zouras’ unwavering advocacy for the best possible results



                                                                                                    2
    Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 3 of 6 PageID #:268




for BIPA plaintiffs makes him an ideal choice for appointment to a position on the steering

committee. See Exhibit A, Declaration of James B. Zouras and exhibits attached thereto.

       II.             Katrina Carroll and Jonathan Jagher Possess the Skills, Dedication
                       and Resources to Serve as Co-Lead Counsel

       Katrina Carroll and Jon Jagher share Mr. Zouras’ tireless work ethic and laser focused

dedication. Time and time again, they have proven that they have the skill, leadership and

experience necessary to spearhead this litigation. As the Court is well-aware, this case involves

novel and complex issues implicating not only the personal data and privacy of millions of

Americans (the vast majority of whom are minors), but also national security concerns. The

investigation, prosecution and ultimate resolution of this matter will inform how social media

platforms – particularly those linked to state actors (including potential adversaries) – must strictly

conform to our laws in exchange for the privilege of doing business in the United States. These

unique considerations, along with the always-paramount interests of the putative class, are best

served by a cadre of skilled, knowledgeable and highly-experienced plaintiffs’ class action

attorneys, well-versed in all areas of biometric and other data privacy, cybersecurity, and consumer

rights. Ms. Carroll and Mr. Jagher built, organized and are effectively leading that team. Based

upon the factors considered by this Court, the Court should have no hesitation in formally

appointing them as co-lead counsel.

Factor One: Ms. Carroll and Mr. Jagher have championed the interests of the class and have
demonstrated a willingness and availability to commit to this litigation.

       The dramatic progress made in this litigation is no accident. Since the onset of our

involvement six months ago, we have observed Ms. Carroll and Mr. Jagher devote extraordinary

amounts of time, energy and resources to exhaustively vetting not just every procedural and

substantive aspect of this litigation, but all strategic considerations as well. They have consistently



                                                                                                     3
    Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 4 of 6 PageID #:269




put the interests of the class above all others. After thoroughly investigating the law and the facts,

they spearheaded a successful mediation at a critical juncture for the class. At all times, they

remained in constant contact and communication with all plaintiffs’ counsel. Their factual

investigation, many of which concern defendants’ interaction with an opaque foreign government,

has left no stone unturned. While all class actions of this magnitude require a high level of

commitment, the current political climate demands a heightened degree of attentiveness. Critical,

perhaps dispositive, decisions must be made on an almost daily basis swiftly, but only after

thorough analysis of all options. By fostering an inclusive and professional environment where

all voices are heard, and input is both seriously considered and applied, Ms. Carroll and Mr. Jagher

have risen to the challenge. They possess everything one would expect from thoughtful, sound

and organized leaders.

Factor Two: Ms. Carroll and Mr. Jagher have demonstrated an ability to work cooperatively
with others.

       Ms. Carroll and Mr. Jagher are consummate professionals. Recognizing that the successful

prosecution of this kind of litigation requires a cohesive team effort, they actively tapped into the

knowledge, expertise and discrete skill sets of the Settling Plaintiffs’ counsel, each of whom have

discrete concentrations and are well-respected members of the plaintiffs’ bar. They promoted

teamwork by focusing on shared goals and fostering an open exchange of information. The result

has been mutual trust and confidence with virtually no in-fighting.

       Ms. Carroll and Mr. Jagher have fostered a collegial, cooperative and efficient working

relationship with plaintiffs’ counsel, where each team member contributes in accordance with their

strengths – all the hallmarks of leaders. As Mr. Zouras attests, throughout the course of this

litigation, Ms. Carroll and Mr. Jagher took full advantage of the wealth of knowledge and

experience offered by the Settling Plaintiffs’ counsel. They tapped into everyone’s unique

                                                                                                    4
     Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 5 of 6 PageID #:270




expertise, were receptive to everyone’s input, thoroughly researched all the relevant claims and

issues, and obtained all information and data necessary to fully prepare for every aspect of this

litigation to date.

Factor Three: Ms. Carroll and Mr. Jagher have vast experience in similar litigation and have
been appointed lead counsel in other multi-party litigation.

        Ms. Carroll and Mr. Jagher have held leadership roles in numerous significant and

groundbreaking class actions involving many of the same data privacy and security issues raised

in this case. They are well-known for bringing a wealth of unparalleled knowledge, work ethic and

integrity to every matter they take on.

Other Relevant Considerations.

        As an aside, we believe Ms. Carroll and Mr. Jagher should be lauded for their efforts in

unifying counsel, avoiding petty ego-driven squabbles which, lamentably, all-too-often surface in

the plaintiffs’ bar. They fully understand the dynamics of team building, and that with strong

leadership, a team can often achieve results on a far greater level than any individual.



Date: September 8, 2020                               Respectfully Submitted,

                                                      /s/ James B. Zouras
                                                      James B. Zouras
                                                      Ryan F. Stephan
                                                      Andrew C. Ficzko
                                                      Megan E. Shannon
                                                      STEPHAN ZOURAS, LLP
                                                      100 N. Riverside Plaza,
                                                      Suite 2150
                                                      Chicago, Illinois 60606
                                                      312.233.1550
                                                      312.233.1560 f
                                                      rstephan@stephanzouras.com
                                                      jzouras@stephanzouras.com
                                                      aficzko@stephanzouras.com
                                                      mshannon@stephanzouras.com


                                                                                               5
    Case: 1:20-cv-04699 Document #: 28 Filed: 09/08/20 Page 6 of 6 PageID #:271




                                                     Counsel for Plaintiff H.S., a minor, through
                                                     her guardian, J.S.




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 8, 2020, I filed the attached with the Clerk

of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                               /s/ James B. Zouras

                                                                                                   6
